Citation Nr: 1207712	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  02-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or to in-service herbicide exposure.

2.  Entitlement to service connection for a bilateral eye disorder manifested by cotton wool spots, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from February 2002 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for bilateral cataracts and hypertension, both claimed as secondary to service-connected diabetes mellitus. 

The Veteran testified at a videoconference hearing at the RO before the undersigned in November 2009.  A transcript of the hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  

In February 2010, the Board remanded these matters for additional development and readjudication.  


FINDINGS OF FACT

1.  A totality of the evidence of record reveals that the Veteran's hypertension is first shown many years after the Veteran's separation from service, and is not shown to be related to events, disease, or injury during military service or any service-connected disability.

2.  A bilateral eye disorder manifested by cotton wool spots is as likely as not causally related to the Veteran's service-connected diabetes mellitus. 

3.  A totality of the evidence of record reveals that the Veteran's claimed bilateral cataracts are not shown to be related to events, disease, or injury during military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  A bilateral eye disorder manifested by cotton wool spots is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  Bilateral cataracts were not incurred in active service and are not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As an initial matter, as the Board has granted the Veteran's claim of entitlement to service connection for a bilateral eye disorder manifested by cotton wool spots (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

The VCAA duty to notify for the remaining service connection issues on appeal was satisfied by way of letters sent to the Veteran by the RO and AMC in September 2001, March 2003, July 2004, September 2004, August 2005, March 2006, and March 2010 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  A March 2006 letter also provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  I

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decisions.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claims were readjudicated in an October 2011 SSOC. 

Further, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

VA also has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran submitted written statements discussing his contentions.  Additionally, in November 2009, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge.  Indeed, as was mentioned above, the record was held open for the explicit reason of permitting the Veteran the opportunity to submit additional evidence in support of his claim.  No additional evidence was submitted or identified.

VA examinations and opinions with respect to the service connection issues on appeal were obtained in June 2001, July 2003, July 2004, April 2006, April 2008, September 2008, June 2010, and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 and May 2011 VA medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file (or for the June 2010 VA medical opinion - the private and VA medical records in the Veteran's claims file).  These opinions considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed as well as the Veteran's lay contentions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

Parenthetically, the Board notes that a June 2010 supplemental VA medical opinion to address the etiology of the Veteran's claimed hypertension was obtained as directed in the February 2010 Board Remand.  That remand instructed the examiner to review the entire claims folder, to include the Veteran's service treatment records, private treatment records, and VA treatment records and then to state: a) Whether it is at least as likely as not that hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus; and b) Whether it is at least as likely as not that hypertension is permanently aggravated by the Veteran's service-connected diabetes mellitus.  An answer to these questions has been obtained.  

The Board is cognizant that it is unclear as to whether the VA physician reviewed the Veteran's service treatment records.  However, he did specifically state that he reviewed the Veteran's post-service VA and private treatment records, which were incorporated in the claims file along with the service treatment records.  It stands to reason that the service treatment records were available for review, if such were deemed necessary for a proper consideration of the medical questions at hand.  In that regard, the main crux of the Veteran's contentions is that his claimed hypertension is secondary to his service-connected diabetes mellitus.  Such is a theory of entitlement that does not require information located in the Veteran's service treatment records.  Thus, as an opinion on the secondary service connection question was obtained along with supporting rationale, substantial compliance with the Board's February 2010 Remand was met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002).  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease (including hypertension), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) . 

Significantly, on October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116 , the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for additional conditions, to include ischemic heart disease.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Reg. 53, 303 (Aug. 31, 2010).  The amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarcation; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary artery bypass surgery; and stable, unstable and Prinzmetal's angina." See 75 Reg. at 53, 216; 38 C.F.R. § 3.309(e).  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

Regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED NEXT PAGE)


Factual Background and Analysis

In this case, the Veteran has asserted that his current hypertension and bilateral eye disorders were caused or aggravated by his service-connected diabetes mellitus. He has also contended that his claimed hypertension is secondary to in-service herbicide exposure. 

I.  Hypertension

Service treatment records revealed normal cardiovascular findings.  Service personnel records detailed that the Veteran's military occupational specialty (MOS) was listed as Auto Repairman Helper as well as reflected that the Veteran was stationed in the Republic of Vietnam during active service from January 1966 to January 1968.

Post-service VA and private treatment records dated from 1994 to 2009 showed numerous cardiovascular findings, including elevated blood pressure and   hypertension.  A January 1994 private treatment note contained a notation that the Veteran was aware of borderline blood pressure in the past.  In February 1994, the Veteran received private treatment for borderline hypertension and elevated random blood sugar.  A December 1994 private treatment note detailed findings of mild or borderline hypertension.  Private treatment notes dated in February and April 1996 illustrated findings of mild adult onset diabetes, mild atrial hypertension, and intermittent mild elevation of diastolic blood pressure.  The physician indicated that there was no family history of diabetes as well as noted a January 1994 blood sugar reading of 204.  In January 1998, the Veteran's past medical history was listed as Type II diabetes mellitus (diagnosed in 1996) and borderline elevated systolic blood pressure since 1996.  Additional private treatment notes dated from 1999 to 2002 listed continued findings of diabetes mellitus and high blood pressure. 

In his September 2003 notice of disagreement, the Veteran asserted that his blood pressure was fine until his diabetes set in and that his medical records supported that contention. 

The Veteran was afforded VA examinations to address his claim for service connection for hypertension in July 2003 and in September 2008.  The Veteran reported having diabetes for the last nearly seven years and hypertension for the last nearly six years.   In the July 2003 VA examination report, the examiner listed a diagnosis of hypertension, opining that it was not likely secondary to the Veteran's diabetes mellitus.  

A July 2004 addendum to the July 2003 VA examination was also associated with the claims file.  The same examiner, a VA physician, opined that the Veteran's hypertension was not likely aggravated by his diabetes mellitus.  It was noted that there was no documentation of renal insufficiency or elevated creatinine.  He further highlighted that an old February 1994 treatment record revealed borderline hypertension and elevated blood sugar and that the Veteran was taking a single medication for his hypertension with no history of hospitalization for uncontrolled hypertension. 

In a September 2008 VA diabetes mellitus examination report, the Veteran related a history of hypertension diagnosed at approximately the same time as diabetes mellitus.  After reviewing the Veteran's VA treatment records, the examiner listed an assessment of hypertension, not directly related to or aggravated by diabetes mellitus. 

During the November 2009 hearing, the Veteran's representative asserted that the Veteran's hypertension was related to in-service herbicide exposure and/or service-connected diabetes mellitus.  He specifically referred to study findings from the Institute of Medicine (IOM) that scientifically related hypertension to herbicide exposure.  He argued that the findings in the IOM scientific study should overrule the VA Secretary's decision to exclude hypertension from the list of diseases associated with exposure to certain herbicide agents.  It was also reported that VA physicians had told the Veteran it was possible that his claimed hypertension was caused by diabetes mellitus.  The Veteran initially indicated that he had been diagnosed with hypertension in 1990 and diabetes mellitus in 1994.  The Veteran further indicated that his hypertension was recognized in 1994 when he sought treatment for diabetes mellitus. 

In a June 2010 VA medical opinion, a VA physician indicated that he had reviewed the Veteran's private and VA treatment records.  He opined that the Veteran's hypertension was likely not related to or aggravated by his diabetes, highlighting that medical records documented good blood pressure control with no documented worsening or flare ups of hypertension.  It was further noted that review of medical records showed recent April 2010 lab results with no evident proteinuria and normal creatinine which would have suggested diabetes mellitus related renal disease (which would verify diabetes mellitus aggravation).  The physician acknowledged that the Veteran was diagnosed with hypertension and diabetes mellitus at the same time. 

Turning to his primary assertion, the Board will first consider whether entitlement to service connection for hypertension is warranted on a secondary basis.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus.  With respect to crucial Wallin element (3), the July 2003, July 2004, September 2008, and June 2010 VA examiners each addressed the issue of a nexus between the service-connected diabetes mellitus and the Veteran's current hypertension.  Specifically, the VA examiners each came to the same conclusion in their examination reports, that hypertension was not likely related to his diabetes or, in the alternative, that service-connected diabetes mellitus did not cause or worsen the claimed hypertension.  Cited rationale for those stated opinions included repeated notations of the absence of documentation of renal insufficiency, proteinuria, elevated creatinine, or worsening of hypertension. The Veteran has not provided any competent medical opinion, despite be given the opportunity to do so, that rebuts this finding.

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected diabetes mellitus caused or aggravated his claimed hypertension weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran has also argued that his hypertension is a direct result of his active service, to include his exposure to herbicide agents during his service in Vietnam.  

Service treatment records are devoid of any complaints, treatment or diagnosis of hypertension in service.  There is likewise no evidence of a diagnosis of hypertension until many years thereafter.  As noted, his hypertension was not diagnosed until the 1990s.  Such results in the Board's conclusion that his hypertension did not have its onset in or within one year of service discharge, which would trigger a presumption of service connection.  

As to the question of service connection being based on the presumption of exposure to herbicide agents, service personnel records reflect that the Veteran was stationed in the Republic of Vietnam during active service from January 1966 to January 1968.  He is presumed to have been exposed to herbicide agents (Agent Orange).  However, hypertension is not among the list of diseases enumerated under 38 C.F.R. § 3.309(3).  The contrary is in fact shown.  As noted, the recently revised 38 C.F.R. § 3.309(e) explicitly excludes hypertension from being among the diseases presumed to be related to herbicide exposure.  

The presumption of service connection for hypertension due to herbicide is not warranted.  Such is by the direction of the Secretary.  The Board lacks the power and capacity to find the contrary.

However, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

As the Veteran currently has hypertension as noted in the post-service medical evidence of record, Shedden element (1) is met.  The Veteran's service treatment records revealed normal cardiovascular findings and he does not claim to have suffered an in-service injury to his heart or to have developed any chronic hypertension in service.  Accordingly, Shedden element (2) is not met with respect to disease.  Concerning in-service injury, as the Veteran served in Vietnam, his exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f).  Shedden element (2) is thus established to that extent.  

With respect to Shedden element (3), causal relationship, the question presented, i.e., the relationship, if any, between the Veteran's claimed hypertension, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the evidence of record did not show any relationship between the Veteran's claimed hypertension and events during his military service, to include conceded herbicide exposure. The Board has duly considered the November 2009 hearing testimony of the Veteran's representative that the IOM scientific study (scientifically relating hypertension to herbicide exposure) should overrule VA's decision to exclude hypertension from the list of diseases associated with exposure to certain herbicide agents.  Here, the cited medical information from IOM does not specifically relate to the facts and circumstances surrounding the Veteran's particular case and is found to be of no probative value.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, an actual copy of the medical information was not associated with the record.  See generally Robinette  v. Brown, 8 Vet. App. 69 (1995) (a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value).  

Moreover, and of significant import, the Board notes that the recent revision to 38 C.F.R. § 3.309(e) considered the question of whether there was an etiological link between herbicide exposure and hypertension.  In determining that there was no such link, VA referenced, discussed, and weighed the findings of the IOM studies that pertained to this question.  75 Fed. Reg. 53204 (2010).  VA indicated that its negative determination was based, in part, on the finding that while herbicide agents had been found to affect the muscle of the heart (e.g., ischemic heart disease), the IOM study had concluded that hypertension is not a condition that affects the muscles of the heart.  Further, given this rather conclusive determination, which was based on comprehensive medical research, and because the Veteran has proffered no medical opinion to substantiate his contention that his hypertension was caused or aggravated by herbicide exposure, the Board finds there is no need to obtain a medical opinion to address this question.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Indeed, in a more recent statement received in January 2012, the Veteran's representative appears to have conceded this point.

II.  Bilateral Eye Disorder - Cotton Wool Spots and Cataracts

Service treatment records revealed normal ocular findings.  Post-service VA and private treatment records dated from 1985 to 2009 showed findings of bilateral cataracts, bilateral dry eye syndrome, diabetic retinopathy, and cotton wool spots.  

In a June 2001 VA eye examination report, the examiner listed a diagnosis of slight cataracts, secondary to age.  He reiterated that the Veteran's loss of vision was not due to diabetes.  

A February 2006 letter from private physicians, identified as P. E., M.D., and B. N., M.D., noted that the Veteran's previous blood work indicated that he may be at risk for potential eye problems. 

In an April 2006 VA eye examination report, the examiner listed a diagnosis of bilateral dry eyes.  Slit lamp examination was noted to reveal +2 nuclear sclerotic cataracts in both eyes (OU).  After examining the Veteran and reviewing the claims file, the VA examiner opined that there was no causal relationship between bilateral cataracts and service-connected diabetes mellitus.  It was further noted that service-connected diabetes mellitus did not aggravate the Veteran's bilateral cataracts. 

In a November 2007 private treatment record, the Veteran was diagnosed with cotton wool spots, probably related to hypertension.

In an April 2008 VA eye examination report, the Veteran was noted to have a history of diabetes mellitus and bilateral cataracts.  After reviewing the claims file and examining the Veteran, the VA examiner listed diagnoses of glaucoma suspect with normal eye pressure OU and nuclear sclerotic and cortical cataracts OU, each noted to be unrelated to diabetes.  It was his impression that the Veteran's cataracts were not typical posterior subcapsular cataracts and were more the cataracts of senility.  

In a September 2008 VA eye examination report, the examiner listed an assessment of cataracts, which are not secondary to diabetes mellitus.  

During the November 2009 hearing, the Veteran and his representative asserted that he had been informed by his VA treatment physician that his cataracts were related to diabetes mellitus not age.  He again reiterated that a VA physician had told him it was possible that his cataracts were caused by diabetes mellitus.  He was invited to submit such a statement and the record was held open to provide him the opportunity to do so.  However, to date, no such evidence has been proffered. 

In a May 2011 VA eye examination report, after reviewing the Veteran's claims file (to include the November 2007 private treatment record), the examiner diagnosed cataracts OU.  He opined that the Veteran's cataracts were mild and consistent with his age.  It was indicated that there was not causation or aggravation of cataracts due to diabetes mellitus or hypertension.  While it was noted that cotton wool spots were caused by or a result of diabetes mellitus or hypertension, the examiner indicated that there was no way to discern which one caused the cotton wool spots.  It was further indicated that no cotton wool spots were seen on the current examination and that they had resolved (which was typical).  The examiner further opined that cataracts and/or cotton wool spots were not permanently aggravated by diabetes mellitus or hypertension. 

As an initial matter, evidence of record reasonably raises a claim for service connection for cotton wool spots as part of the Veteran's claim for bilateral cataracts.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral eye disorder, claimed as cataracts and/or cotton wool spots, to include as secondary to service-connected diabetes mellitus.  As the Veteran is currently service-connected for bilateral dry eye syndrome and a claim for diabetic retinopathy has already been separately adjudicated (but not appealed by the Veteran) at the RO, those issues are not currently on appeal before the Board.

Evidence of record demonstrates that the Veteran received a diagnosis of cotton wool spots in 2007 that resolved during the pendency of the appeal.  As noted above, the Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

In addition, it is undisputed that he is currently service-connected for diabetes mellitus.  The Board must now consider whether the Veteran's claimed bilateral eye disorder manifested by cotton wool spots was proximately caused by or proximately aggravated by his service-connected diabetes mellitus.  While a November 2007 private treatment record listed a diagnosis of cotton wool spots "probably" related to hypertension, the Board notes that the May 2011 VA examiner noted that cotton wool spots were caused by or a result of diabetes mellitus or hypertension, The examiner highlighted that there was no way to discern which one of those disorders caused the cotton wool spots.  


While the May 2011 VA examiner's opinion is not wholly definitive, the fact remains that there is support for the conclusion that the Veteran's claimed, current bilateral eye disorder manifested by cotton wool spots was proximately caused by or aggravated by his service-connected diabetes mellitus.  Resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current bilateral eye disorder manifested by cotton wool spots was caused by his service-connected diabetes mellitus.  See Mittleider v. West, 11 Vet. App. 181 (1998), (held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition).  Consequently, affording the Veteran the benefit of the doubt, service connection for a bilateral eye disorder manifested by cotton wool spots is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This portion of the appeal is granted.

Evidence of record also demonstrates that the Veteran is currently diagnosed with bilateral cataracts.  It is again undisputed that he is currently service-connected for diabetes mellitus.  Turning to whether the Veteran's bilateral cataracts were proximately caused by or proximately aggravated by his service-connected diabetes mellitus, the Board notes that there are multiple medical opinions of record addressing whether there is a causal connection between this claimed eye disorder and the service-connected diabetes mellitus.  

As noted above, a February 2006 letter from two private physicians detailed that the Veteran's previous blood work findings indicated that he may be at risk for potential eye problems.  However, the Board finds that the physicians' use of the phrase "may" renders their statement speculative and general.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's claimed bilateral cataracts were caused or aggravated by his service-connected diabetes mellitus.

By contrast, June 2001, April 2006, April 2008, September 2008, and May 2011 VA examiners each came to the same conclusion in their examination reports, that the Veteran's bilateral cataracts were not causally related to his diabetes or, in the alternative, that diabetes mellitus did not cause or worsen the claimed cataracts.  Many of the examiners cited same rationale for their stated opinions, noting that the claimed disorder was consistent with age not the service-connected diabetes mellitus. 

In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected diabetes mellitus caused or aggravated his claimed bilateral cataracts weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

III.  Additional Considerations

Evidence of record also includes the Veteran's statements and hearing testimony asserting a causal connection between his claimed disorders and his service-connected diabetes mellitus and/or in-service herbicide exposure.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is not competent to associate his claimed hypertension and cataract conditions with his service-connected diabetes mellitus and/or in-service herbicide exposure.  He simply lacks the medical expertise to provide such an opinion.  The Board again notes that he was provided an opportunity to submit this type of evidence but has failed to do so.  Therefore, the Veteran's unsubstantiated statements regarding the nature and etiology of his claimed hypertension and cataract disorders are found to lack competency.  His opinions on this matter are also outweighed by the negative VA opinions, which were prepared by physicians.  The Board is cognizant that the Veteran has repeatedly asserted that multiple VA physicians have verbally told him that his claimed disorders are attributable to his service-connected diabetes mellitus.  Voluminous VA treatment records associated with the claims files do not contain any such evidence.  Further, a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995) 

The appeal for entitlement to service connection for a bilateral eye disorder manifested by cotton wool spots is granted.  For the foregoing reasons, the claims for service connection for hypertension and bilateral cataracts must be denied on direct and secondary bases.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, those appeals are denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to service connection for a bilateral eye disorder manifested by cotton wool spots is granted.

Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, is denied. 


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


